Citation Nr: 0931360	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-34 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's lumbar spine spondylosis with 
neuroforaminal stenosis for the period prior to December 13, 
2004.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for the Veteran's lumbar spine spondylosis with 
neuroforaminal stenosis for the period on and after December 
13, 2004.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's cervical spine spondylosis for the 
period prior to January 26, 2009.  

4.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's cervical spine spondylosis for the 
period on and after January 26, 2009.  




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from July 1952 to May 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which recharacterized 
the Veteran's lumbar spine disability as lumbar spine 
spondylosis with neuroforaminal stenosis; assigned a 
temporary total schedular evaluation under the provisions of 
38 C.F.R. § 4.30 for the period from February 25, 2004, to 
March 31, 2004, a 20 percent schedular evaluation for the 
period from April 1, 2004, to December 12, 2004, and a 40 
percent schedular evaluation for the period on and after 
December 13, 2004, for that disability; recharacterized his 
cervical spine disability as cervical spine spondylosis; and 
assigned a 10 percent schedular evaluation for the period 
from February 25, 2004, to May 1, 2005, a temporary total 
schedular evaluation under the provisions of 38 C.F.R. § 4.30 
for the period from May 2, 2005, to June 30, 2005, and a 10 
percent schedular evaluation for the period on and after July 
1, 2005, for that disability.  In May 2009, the RO, in 
pertinent part, increased the evaluation for the Veteran's 
cervical spine spondylosis from 10 to 20 percent and 
effectuated the award as of January 26, 2009.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In reviewing the claims files, the Board observes that 
relevant clinical documentation has not been requested for 
incorporation into the record.  An October 2006 VA 
neurosurgical evaluation states that the Veteran was followed 
by a private orthopedist and "is going to come to a neck 
operation in the near future."  In a December 2006 written 
statement, the Veteran indicated that "one orthopedic 
surgeon I have seen has recommended cervical fusion (I am 
pending a second opinion with the neurosurgeon who performed 
my lumbar fusion in 2004)."  The report of a February 2009 
VA examination for compensation purposes states that the 
Veteran was receiving current medical treatment for his 
spinal disabilities.  Clinical documentation of the cited 
treatment and evaluation is not of record.  Indeed, no VA and 
private treatment records dated after July 2006 have been 
incorporated into the record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
clarified that adequate VCAA notice where a claimant is 
seeking an increased evaluation requires that the VA notify 
the claimant that: (1) he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is to be 
evaluated contains criteria necessary for entitlement to a 
higher disability evaluation which would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability evaluation will 
be determined by applying relevant diagnostic codes; and (4) 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  The RO issued VCCA notices to the 
Veteran and his accredited representative which failed to 
provide any notice of the specific criteria for an increased 
evaluation under 38 C.F.R. § 4.71a (2008).  

In June 2009, the Veteran submitted a Veterans Application 
for Increased Compensation Based on Unemployability (VA Form 
21-8940) in which he advanced that his service-connected 
spinal and cardiac disabilities rendered him unemployable.  
When entitlement to a total rating for compensation purposes 
based on individual unemployability is raised during the 
adjudicatory process of evaluating the underlying disability, 
it is part of the claim for benefits for the underlying 
disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008); and the Court's 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) are fully met.  

2.  Then contact the Veteran and request 
that he provide information as to all 
treatment received for his lumbar spine 
and cervical spine disabilities after 
July 2006, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the Veteran, 
not already of record, for incorporation 
into the record.  

3.  Then readjudicate the issues of the 
Veteran's entitlement to an evaluation in 
excess of 20 percent for his lumbar spine 
spondylosis with neuroforaminal stenosis 
for the period prior to December 13, 
2004; an evaluation in excess of 40 
percent for his lumbar spine spondylosis 
with neuroforaminal stenosis for the 
period on and after December 13, 2004; an 
evaluation in excess of 10 percent for 
his cervical spine spondylosis for the 
period prior to January 26, 2009; an 
evaluation in excess of 20 percent for 
his cervical spine spondylosis for the 
period on and after January 26, 2009; and 
a total rating for compensation purposes 
based on individual unemployability.  If 
the benefits sought on appeal remain 
denied, the Veteran should be issued a 
SSOC which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all  



cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

